



EXHIBIT 10.2


HASBRO, INC.
RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN
STOCK OPTION AGREEMENT FOR EMPLOYEES
(WITHOUT NON-COMPETE)
___________, 2020 GRANT
BRIAN GOLDNER
AGREEMENT, made effective as of __________, 2020, by and between HASBRO, INC., a
Rhode Island corporation (the "Company") and the designated option grant
recipient (the "Optionee").
WHEREAS, Optionee is an employee of the Company or of a direct or indirect
subsidiary of the Company and is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and
WHEREAS, the Compensation Committee (the "Committee") of the Board of Directors
of the Company (the "Board") acting in accordance with the provisions of the
Plan is granting to Optionee a non-qualified stock option to purchase the
specified number of shares of Common Stock of the Company, par value $.50 per
share (the "Common Stock"), at a price determined by said Committee to be not
less than the fair market value of such Common Stock on the date of said grant,
subject to and upon the terms and conditions set forth in the Plan and as
hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:


W I T N E S S E T H:
1.    The Company hereby grants to the Optionee effective on _________, 2020,
pursuant to the Plan, a copy of which is attached hereto as Appendix A and the
provisions of which are incorporated herein as if set forth in full, a stock
option to purchase all or any part of the number of shares of Common Stock (the
"Shares"), described in Paragraph 3 below (the "Option"), subject to and upon
the terms and conditions set forth in the Plan and the additional terms and
conditions hereinafter set forth. The Option is evidenced by this Agreement. In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern, provided that
to the extent the provisions of the Plan or this Agreement are inconsistent with
the terms of the Amended Employment Agreement (as defined below), the provisions
of the Amended Employment Agreement shall govern if such agreement provides for
more favorable treatment. Terms used herein and not otherwise defined shall have
the meaning set forth in the Plan.





--------------------------------------------------------------------------------





2.    By accepting this award the Optionee hereby acknowledges and agrees that
(i) this Option, and any shares the Optionee may acquire under this Option in
the future or any of the proceeds of exercising this Option or selling any
shares acquired pursuant to this Option, as well as any other incentive
compensation the Optionee is granted, is subject to the Company’s Clawback
Policy, which was adopted by the Company’s Board of Directors in October 2012,
and (ii) this Option, and any shares the Optionee may acquire under this Option
in the future or any of the proceeds of exercising this Option or selling any
shares acquired pursuant to this Option, as well as any other incentive
compensation the Optionee is granted will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future. Such acknowledgement and agreement was a material condition to receiving
this Option, which would not have been granted to the Optionee otherwise.
Additionally, the Optionee acknowledges and agrees that if the Optionee is or
becomes subject to the Hasbro, Inc. Executive Ownership Policy, effective as of
March 1, 2014, as it may be amended from time to time by the Board in the future
(the “Stock Ownership Policy”), then by accepting this award and any shares that
the Optionee may acquire in the future pursuant to this award, as well as any
other equity-based incentive compensation the Optionee is granted after the
Optionee becomes subject to the Stock Ownership Policy, the Optionee agrees that
the Optionee will be subject to the terms of the Stock Ownership Policy,
including without limitation the requirement to retain an amount equal to at
least 50% of the net shares received as a result of the exercise, vesting or
payment of any equity awards granted until the Optionee’s applicable requirement
levels are met.
3.    This Agreement relates to an Option to purchase the specified number of
shares which have been communicated to the Optionee at an exercise price of
$_____ per share (the "Exercise Price Per Share"). (Hereinafter, the term
"Exercise Price" shall mean the Exercise Price Per Share multiplied by the
number of shares being exercised.) Subject to the provisions of the Plan and of
this Agreement, the Optionee shall be entitled to exercise the Option on a
cumulative basis until the day preceding the seventh anniversary of the date of
the grant in accordance with the following schedule:
Period
 
Cumulative Percent of Option Exercisable
________ ____ to ________ ____
 
0%
________ ____ to ________ ____
 
33 1/3%
________ ____ to ________ ____
 
66 2/3%
________ ____ to ________ ____
 
100%

In determining the number of shares exercisable in accordance with the above
table, fractional shares shall be disregarded.
4.     In the event that Optionee wishes to purchase any of the shares then
purchasable under the Option as provided in Paragraph 3 hereof, Optionee shall
deliver or shall transmit to the Company or to the Company’s designee, in the
manner designated by or on behalf of the Company, a notice in the form and/or in
the manner designated by or on behalf of the Company or its designee, as the
same may be amended





--------------------------------------------------------------------------------





or supplemented from time to time by or on behalf the Company, together with a
check payable to Hasbro, Inc. or its designee, if applicable, (or accompanied by
wire transfer to such account of the Company or its designee as the Company may
designate) in United States dollars, in the aggregate amount of the Exercise
Price, or shares of Common Stock held by the Optionee for at least six (6)
months (duly endorsed to the Company or its designee, if applicable, or
accompanied by an executed stock power, in each case with signatures guaranteed
by a bank or broker if required by the Company or its designee) having a Fair
Market Value (as defined in the Plan) equal to the Exercise Price, or a
combination of such shares having a Fair Market Value less than the Exercise
Price and a check in United States dollars for the balance of the Exercise
Price.
Unless an Optionee shall have made advance alternative arrangements satisfactory
to the Company, or to the Company’s designee, each Optionee shall deliver to the
Company or its designee, together with the required notice of exercise and
payment of the Exercise Price as aforesaid, a check payable to Hasbro, Inc. or
its designee, if applicable, or a wire transfer to such account of the Company
or its designee, if applicable, as the Company may designate, in United States
dollars, in the amount of any withholding required by law for any and all
federal, state, local or foreign taxes payable as a result of such exercise.
Each Optionee shall consult with the Company or the Company’s designee in
advance of the exercise so as to determine the amount of withholding taxes due.
An Optionee may also elect to satisfy any withholding taxes payable as a result
of such exercise (the "Taxes"), in whole or in part, either (i) by having the
Company or its designee withhold from the shares of Common Stock to be issued
upon exercise of the Option or (ii) delivering to the Company or its designee
shares of Common Stock already owned by the Optionee and held by the Optionee
for at least six (6) months (represented by stock certificates duly endorsed to
the Company or accompanied by an executed stock power in each case with
signatures guaranteed by a bank or broker to the extent required by the Company
or its designee), in each case in an amount whose Fair Market Value on the date
of exercise is either equal to the Taxes or less than the Taxes, provided that a
check payable to Hasbro, Inc. or its designee, if applicable, or a wire transfer
to such account of the Company or its designee as the Company may designate, in
United States dollars for the balance of the Taxes is also delivered to the
Company, or its designee, at the time of exercise.
In addition, the Optionee shall comply with such other requirements and provide
such additional information and documentation as is reasonably required by the
Company, or the Company’s designee, to process any exercise of this option and
resulting delivery of shares. As soon as practicable after receipt of the notice
of exercise, Exercise Price, Taxes, and such other information and documentation
as the Company or its designee shall require, the Company or its designee shall
deliver or cause to be delivered to Optionee the shares in respect of which the
Option was so exercised (less any shares deducted to pay Taxes in accordance
with Optionee's election).





--------------------------------------------------------------------------------





5.    (a) If the Optionee retires at his Normal Retirement Date (as defined
below), or the Optionee suffers a Disability (as defined below) or dies, in each
case without the Optionee having fully exercised the Option granted to the
Optionee, then the Optionee, the executor, administrator or trustee of the
Optionee’s estate, or the Optionee’s legal representative, as the case may be,
shall have the right to exercise any Option under the Plan, for a period of not
more than one (1) year after such retirement, such Disability, or in the case of
death, the appointment and qualification of such executor, administrator or
trustee (except that in no event other than death may such Option be exercised
later than the day preceding the seventh anniversary of the date of the grant of
such Option). In each such case, the Option will be exercisable with respect to
all or any part of the number of shares to which the Option relates, whether or
not said Option was fully exercisable in accordance with the schedule set forth
in Section 3 of this Agreement as of the date of such retirement, Disability or
death. Thereafter, such Option, to the extent not so exercised during such
one-year period shall be deemed to have expired regardless of the expiration
date otherwise specified in Section 2 hereof.
(b)    If the Optionee’s employment with the Company is either (i) terminated by
the Optionee for Good Reason (as defined below), or (ii) terminated by the
Company without Cause (as defined below), without the Optionee having fully
exercised the Option granted to the Optionee, then, upon the Release becoming
effective, the Option will be exercisable with respect to all or any part of the
number of shares to which the Option relates, whether or not said Option was
fully exercisable in accordance with the schedule set forth in Section 3 of this
Agreement as of the date of such termination of employment, and the Optionee
shall have the right to exercise any Option under the Plan, for a period of not
more than one (1) year after the date of such termination of employment (except
that in no event may such Option be exercised later than the day preceding the
seventh anniversary of the date of the grant of such Option). Thereafter, such
Option, to the extent not so exercised during such one-year period, shall be
deemed to have expired regardless of the expiration date otherwise specified in
Section 3 hereof. For the avoidance of doubt, if the Optionee’s employment with
the Company is either (i) terminated by the Optionee for Good Reason, or (ii)
terminated by the Company without Cause, without the Optionee having fully
exercised the Option granted to the Optionee, and the Release does not become
effective, then the Option will be treated in accordance with the provisions of
Section 4(d) below.
(c)    If the Optionee retires at an Early Retirement Date (as defined below),
without the Optionee having fully exercised any Option granted to him, the
Optionee shall have the right to exercise the unexercised portion of any Option
theretofore granted, but only to the extent said Option was then exercisable in
accordance with the schedule set forth in Section 3 of this Agreement, for a
period of not more than three (3) months after the date of early retirement (but
in no event shall the exercise period extend beyond the day preceding the
seventh anniversary of the date of grant of the Option). Thereafter, the Option,
to the extent not exercised during such three-month period, or such longer
period as may have been approved by the





--------------------------------------------------------------------------------





Committee, shall be deemed to have expired, regardless of the expiration date
otherwise specified in Section 3 hereof.
(d)    If the Optionee ceases to be employed by the Company or by a direct or
indirect subsidiary of the Company for any reason other than the reasons set
forth in subsections (a), (b) and (c) of this Section 5, he shall have the right
to exercise the unexercised portion of any Option theretofore granted to
Optionee, but only to the extent said Option was then exercisable in accordance
with the schedule set forth in Section 3 of this Agreement as of the date of
termination, for a period of not more than three (3) months after any such
termination, but not, in any event, later than the day preceding the seventh
anniversary date of the grant of such Option. Thereafter, such Option, to the
extent not so exercised during such three-month period, shall be deemed to have
expired, regardless of the expiration date otherwise specified in Section 3
hereof.


For purposes of subsections (a), (b) and (c) above:
*    “Amended Employment Agreement” shall mean the Amended and Restated
Employment Agreement between the Optionee and the Company, dated October 4,
2012, as such agreement may be amended from time to time.
*    “Cause” shall have the meaning set forth in the Amended Employment
Agreement.
*    “Credited Service” shall mean a calendar year in which the Optionee is paid
for at least 1,000 hours of service (as defined in the frozen Hasbro Pension
Plan) as an employee of the Company or a subsidiary of the Company.
*    “Disability” shall have the meaning set forth in the Amended Employment
Agreement.
*    “Early Retirement Date” shall mean: the day on which the Optionee retires
after attaining age fifty-five (55), but not age sixty-five (65), with ten (l0)
or more years of Credited Service. The Optionee is eligible for early retirement
on the first day of the calendar month coincidental with or immediately
following the attainment of age fifty-five (55) and the completion of ten (l0)
years of Credited Service, and “early retirement” shall mean retirement by an
eligible Optionee at the Early Retirement Date.
*    “Good Reason” shall have the meaning set forth in the Amended Employment
Agreement.
*    “Normal Retirement Date“ shall mean: the day on which the Optionee retires
after attaining age sixty-five (65) with five (5) or more years of Credited
Service. The Optionee is eligible for normal retirement on the first day of the
calendar month coincident with or immediately following the Optionee's
attainment of age sixty-five (65) and completion of five (5) or more years of
Credited Service, and “normal retirement” shall mean the retirement by an
eligible Optionee at the Normal Retirement Date.





--------------------------------------------------------------------------------





*    “Release” shall have the meaning set forth in the Amended Employment
Agreement.


6.    The adjustment provisions set forth in Section 8 of the Plan shall apply
to this Option.
7.    This Option shall not be transferable by the Optionee, in whole or in
part, except in accordance with Section 7 of the Plan, and shall be exercisable
only as hereinbefore provided. Any purported assignment, transfer, pledge,
hypothecation or other disposition of the Option or any interest therein
contrary to the provisions of the Plan, and the levy of any execution to, or the
attachment or similar process upon, the Option or any interest therein, shall be
null and void and without effect.
8.    Subject to the applicable provisions of the Plan, and particularly to
Section 7 of the Plan, this Agreement shall be binding upon and shall inure to
the benefit of Optionee, Optionee's successors and permitted assigns, and the
Company and its successors and assigns.
9.    In connection with a Change in Control the Option will be treated in the
manner set forth in the Plan, as such Plan has been amended by the Company’s
shareholders through the date of such Change in Control.
10.    This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Rhode Island and Providence Plantations and
applicable Federal law.
11.    Notwithstanding any other terms and conditions of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the issuance of this
Option or shares of Common Stock the Optionee may become entitled to under this
Option in the future, the Company shall not be required to deliver any such
securities prior to the completion of any registration or qualification of any
such securities under any non-U.S. securities, exchange control or other law, or
under the rulings or regulations of any governmental regulatory body, or prior
to obtaining any approval or other clearance from any governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Optionee understands that the
Company is under no obligation to register or qualify any such securities with
any non-U.S. securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of any such securities. Further,
the Optionee agrees that his or her participation in the trade and acceptance of
such securities is voluntary and that the Company shall have unilateral
authority to amend the Plan and the Agreement without the Optionee's consent to
the extent necessary to comply with securities or other laws applicable to
issuance of any such securities.













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Optionee have entered into this
Agreement effective as of the day and year first above written. By accepting the
terms of the award represented by this Agreement through an electronic form
offered by the Company, or the Company’s designee, the Optionee hereby agrees to
the terms of this Agreement with the same effect as if the Optionee had signed
this Agreement.




    
HASBRO, INC.


By: /s/Deborah Thomas    
Deborah Thomas
Executive Vice President and
Chief Financial Officer








By: _________________________
Brian D. Goldner





